Citation Nr: 0620538	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  99-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased evaluation for residuals of a 
lower one-third esophagus Mallory-Weiss tear, currently 
assigned a 60 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board reopened the veteran's claim for service connection for 
bilateral hearing loss and remanded all of the issues for 
further development in April 2004.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently has PTSD with depression and 
anxiety that is related to a verified personal assault in 
service.

3.  The veteran has not been shown to have bilateral hearing 
loss that causally or etiologically related to his military 
service.  

4.  The veteran has not been shown to have tinnitus that 
causally or etiologically related to his military service.  

5.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of a lower one-third esophagus 
Mallory-Weiss tear, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  PTSD with depression and anxiety was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 5.14 (2005). 

2.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2005). 

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 

4.  The criteria for an evaluation in excess of 60 percent 
for residuals of a lower one-third esophagus Mallory-Weiss 
tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for PTSD with depression and 
anxiety, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, 
e.g.,Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

With respect to the remaining issues on appeal, the Board 
acknowledges that the RO did not provide the veteran with 
notice prior to the initial rating decision in October 1998 
because the law did not require such notice at that time.  
Nevertheless, the RO did send the veteran letters in January 
2003 and April 2003 in connection with his claims for service 
connection for bilateral hearing loss and tinnitus and for an 
increased evaluation for residuals of a lower one-third 
esophagus Mallory-Weiss tear, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims for service connection and for an increased evaluation 
were readjudicated in supplemental statements of the case 
(SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the January 2003 and April 2003 letters about the information 
and evidence that is necessary to substantiate his claims for 
service connection and for an increased evaluation.  
Specifically, the letters indicated that the evidence must 
show that the veteran had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The April 2003 letter also stated that, 
"In order to grant your claim for increased compensation for 
service-connected Mallory Weiss tear, we need evidence which 
shows that your conditions have worsened."  Additionally, 
the November 1998 statement of the case (SOC) and the May 
1999, June 1999, August 1999, October 1999, January 2000, 
July 2003, January 2004, and July 2005 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  In fact, the SOC and SSOCs provided the veteran 
with the schedular criteria used to evaluate his service-
connected residuals of a lower one-third esophagus Mallory-
Weiss tear, namely Diagnostic Code 7346.

In addition, the RO notified the veteran in the January 2003 
and April 2003 letters about the information and evidence 
that VA will seek to provide.  In particular, the letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
January 2003 and April 2003 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2003 letter informed the 
veteran that it was still his responsibility to support his 
claims with appropriate evidence.     

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Additionally, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased 
evaluation for his residuals of a lower one-third esophagus 
Mallory-Weiss tear.  However, he was not notified of the type 
of evidence necessary to establish an effective date for that 
disability.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for bilateral hearing loss and 
tinnitus and similarly denies his claim for an increased 
evaluation for his residuals of a lower one-third esophagus 
Mallory-Weiss tear.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board also concludes below 
that the appellant is entitled to service connection for PTSD 
with depression and anxiety, and the RO will be responsible 
for addressing any notice defect with respect to the 
disability rating and effective date elements when 
effectuating the award.  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations in 
July 1998 and May 2005.  VA has further assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).
The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2005).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for PTSD with 
depression and anxiety.  At the outset, the Board notes the 
evidence has not established, nor has the veteran contended, 
that he engaged in combat with the enemy or was a POW during 
active service.  As such, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  

The veteran has contended that he was threatened and 
assaulted while serving onboard the USS John Paul Jones.  In 
particular, he has alleged that his roommates threatened to 
throw him overboard, broke into his locker, stole his 
uniforms, put ketchup and mustard on his mattress and 
uniforms, and punched and beat him.  He also claimed that 
someone threw a knife at him across the mess hall and that he 
was sexually assaulted.  

The veteran's service records verify that he did serve 
onboard the USS John Paul Jones.  In addition, his service 
medical records indicate that he was provided an enlistment 
examination in October 1978 at which time no psychiatric 
abnormalities were noted, and he denied having a medical 
history of frequent trouble sleeping; depression or excessive 
worry; or, nervous trouble of any sort.  However, he later 
sought treatment for drug dependency as well as for 
psychological problems on numerous occasions, and his 
diagnoses included personality disorder, situational reaction 
to service, immature personality, psychogenic illness, and 
situation anxiety reaction.  It was often noted that the 
veteran wanted to get out of service.  Significantly, the 
veteran was seen in April 1980 at which time he reported 
being struck in the face and pushed into a locker during a 
fight.  A physical examination found him to have sustained 
nasal trauma and back abrasions.  The veteran returned for 
treatment in September 1981 during which it was noted that he 
had a long history of manipulative, maladaptive behavior, but 
that he did manifest extreme anxiety in regards to his own 
safety onboard the ship.  In particular, he told the treating 
physician that his shipmates thought he was a "narc" and 
had threatened him.  It was recommended several times that 
the veteran be given an administrative discharge.

The Board notes that these are the kinds of symptoms that 
38 C.F.R. § 3.304(f)(3) specifically contemplates as 
constituting credible supporting evidence of an alleged 
assault in service.  Although it is true that these symptoms 
may have resulted from causes other than an assault in 
service, some examiners, as will be discussed below, have 
attributed them to the alleged assaults in service rather 
than to some other cause or causes.  Moreover, the Board 
finds it persuasive that the veteran made a contemporaneous 
allegation of the occurrence of a traumatic assault in 
service when he sought treatment in April 1980.  The Board 
also observes that a lay statement was submitted in February 
1999 by a person who had known the veteran for over 27 years.  
The lay statement indicated that the veteran had told his 
friend about being threatened and assaulted in service around 
the time it was occurring.  It was also noted that the 
veteran's attitude and mental stability began deteriorating 
at that time and that he began drinking and using drugs.  
Based on the foregoing, the Board finds that there is 
credible evidence supporting the conclusion that the veteran 
was personally assaulted in service.  

With respect to whether the veteran currently has PTSD 
related to his in-service assaults, the Board notes that 
numerous VA treatment records have diagnosed the veteran with 
current psychiatric disorders, including PTSD related to the 
threats and abuse in service.  In fact, the July 1998 VA 
examiner assessed the veteran as having PTSD with depression 
and opined that there was a direct relationship between the 
assaults in service and his PTSD.  The May 2005 VA examiner 
also noted the veteran's assaults in service and stated that 
it was at least as likely as not that that his PTSD with 
depression and anxiety was caused by or a result of his 
traumatic experiences while onboard the USS John Paul Jones.  
As such, the medical evidence of record shows that the 
veteran's current PTSD is related to his in-service 
stressors.  

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to in-
service stressors, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current PTSD was incurred in 
service. Accordingly, the Board concludes that service 
connection for PTSD with depression and anxiety is warranted. 

B.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service medical records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  In fact, his February 1982 separation examination 
found his ears to be normal, and on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
15
15
5
20
LEFT
20
20
20
25
20
25

Moreover, the veteran denied having a medical history of ear 
trouble or hearing loss, and he did not seek treatment for 
many years following his separation from service.  Therefore, 
the Board finds that bilateral hearing loss and tinnitus did 
not manifest in service or for many years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
bilateral hearing loss and tinnitus, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
complaints or symptoms of bilateral hearing loss and tinnitus 
is itself evidence which tends to show that bilateral hearing 
loss and tinnitus did not have an onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that bilateral 
hearing loss and tinnitus manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of a bilateral hearing loss or 
tinnitus to the veteran's military service.  As discussed 
above, the veteran did have not any complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus for many 
years following his separation from service.  Moreover, the 
May 2005 VA examiner commented that the veteran's claim for 
service connection for hearing loss and tinnitus was not 
supported by the normal findings noted on his separation 
examination.  The examiner further stated that it was less 
likely as not that hearing loss and tinnitus were caused by 
or a result of military service.  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  The veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

II. Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 60 percent disability 
evaluation for residuals of a lower one-third esophagus 
Mallory-Weiss tear pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7346, as analogous to a hiatal hernia.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 60 percent disability 
evaluation is the maximum schedular rating available.  
Consequently, the veteran is not entitled to an increased 
evaluation for residuals of a lower one-third esophagus 
Mallory-Weiss tear under Diagnostic Code 7346.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing stricture of the esophagus, 
spasm of the esophagus, and acquired diverticulum of the 
esophagus, the Board finds that the criteria for a rating in 
excess of 60 percent for his residuals of a lower one-third 
esophagus Mallory-Weiss tear are simply not met.  See 38 
C.F.R. § 4.114, Diagnostic Code 7203, 7204, and 7205 (2005).  
In this regard, the medical evidence of record does not show 
the veteran to have stricture of the esophagus permitting 
passage of liquids only with marked general health.  The 
Board does acknowledge that the veteran has impairment of 
health as well as frequent vomiting, but there has been no 
showing that his esophagus permits fluids only.  In fact, the 
veteran only told the May 2005 VA examiner that he avoided 
greasy foods, species, salt, pineapple, and orange juice.  He 
did not indicate that he had to avoid all solid foods.  As 
such, the veteran does not meet the criteria for an 
evaluation in excess of 60 percent under Diagnostic Codes 
7203, 7204, and 7205.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation for his 
residuals of a lower one-third esophagus Mallory-Weiss tear.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of a lower one-third esophagus Mallory-Weiss tear 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected residuals of a lower one-
third esophagus Mallory-Weiss tear under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

Service connection for PTSD with depression and anxiety is 
granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An evaluation in excess of 10 percent for residuals of a 
lower one-third esophagus Mallory-Weiss tear is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


